       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 1 of 27



Terrence S. Jones, ISB No. 5811
Chynna C. Simmons, ISB No. 9936
QUANE JONES McCOLL, PLLC
US Bank Plaza
101 S. Capitol Blvd., Ste. 1601
P.O. Box 1576
Boise, Idaho 83701
Telephone (208) 780-3939
Facsimile (208) 780-3930
tsj@quanelaw.com
ccs@quanelaw.com
Attorneys for Defendant
River Run HOA, Inc.


                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

BRIAN HILL, ANNE HILL, and
                                                   Case No. 1:18-cv-00281-CWD
INTERMOUNTAIN FAIR HOUSING
COUNCIL, INC.,
                                                   MEMORANDUM IN SUPPORT OF
                                                   DEFENDANT RIVER RUN
              Plaintiffs,
                                                   HOMEOWNERS ASSOCIATION,
vs.                                                INC.’S MOTION FOR SUMMARY
                                                   JUDGMENT
RIVER RUN HOMEOWNERS
ASSOCIATION, INC.,

              Defendant.

       Defendant, River Run Homeowners Association, Inc. (“River Run” or “Defendant”), by

and through its counsel of record, submits this memorandum in support of its motion for summary

judgment. Plaintiffs Brian and Anne Hill (hereinafter “Hills”) and Intermountain Fair Housing

Council, Inc. (“IFHC”) (collectively “Plaintiffs”) allege that Defendant River Run has engaged in

discrimination against families with minor children in violation of the Fair Housing Act, 42


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 1
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 2 of 27



U.S.C.A. §§ 3601 et. seq. As there is no genuine issue as to any material fact, River Run is entitled

to judgment as a matter of law on Plaintiffs’ claims.

                               I.      PROCEDURAL HISTORY

       Plaintiffs allege River Run violated the Fair Housing Act (“FHA”) by failing to approve

the Hills’ application for a backyard fence and for allegedly retaliating against the Hills after

asserting their rights under the FHA. Plaintiffs commenced this matter by filing a HUD Complaint

with the United States Department of Housing and Urban Development (“HUD”) on July 16, 2015.

See Aff. of Chynna C. Simmons in Supp. of Def. Mot. for Summ. J. (“Simmons Aff.”), Ex. E. HUD

conducted an investigation consuming over two years and on September 21, 2017, returned a

finding of No Probable Cause. See id. Ex. F.

       According to HUD, their investigation “did not reveal direct evidence of intentionally

discriminatory terms and conditions.” Id. Plaintiffs failed to establish a prima facie case of indirect

discrimination because the evidence did not show “the third element of a terms and conditions

claim [was] met . . . because [the Hills] did not meet the application requirements and abandoned

the application process before [River Run] could render a final decision on the application.” Id.

Moreover, “the investigation did not reveal evidence that [River Run] approved similar fence

applications by residents without children,” the fourth element. Id.

       Despite the conclusions of the HUD investigation Plaintiffs filed this action against River

Run on June 29, 2018, alleging the very same FHA violations. See Dkt. 1 at ⁋ 62. The parties have

now conducted extensive discovery, both through the HUD investigation and in the present

litigation. This has included thousands of pages of documents and numerous depositions. Filed

concurrently with this Memorandum is the Defendant’s Statement of Undisputed Facts which is


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 2
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 3 of 27



hereby incorporated and part of the record before the Court supporting the defense motion. For the

reasons set forth herein, Defendant respectfully requests that this Court GRANT Defendant’s

Motion on all claims.

                                II.     STANDARD OF REVIEW

       Summary judgment is appropriate if there is no genuine issue as to any material fact, and

that the moving party is entitled to a judgment as a matter of law. F.R.C.P. 56(a); Community

Housing, Inc. v. City of Boise, Idaho, 623 F.3d 945, 959 (9th Cir. 2010). On summary judgment,

this Court must consider the facts in light most favorable to the non-moving party. Anderson v.

Liberty Lobby, 477 U.S. 242, 255 (1986); Harris v. Itzhaki, 183 F.3d 1043, 1050–51 (9th Cir.

1999) (same summary judgment standard applies to Fair Housing Act cases). However, the

Plaintiffs must still “make a showing sufficient to establish” a genuine issue of material fact on the

“element[s] essential to [their] case, and on which [they] will bear the burden of proof at trial.”

Cleveland v. Policy Management Systems Corporation, 526 U.S. 795, 806 (1999), quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       “‘Only disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.’” Gamble v. City of Escondido, 104

F.3d 300, 304 (9th Cir. 1997) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106

S.Ct. 2505, 2510 (1986)). “A dispute about a material fact is genuine if ‘there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.’” Id. (quoting Anderson,

477 U.S. at 249, 106 S.Ct. at 2511). Summary judgment under Rule 56(c) is proper if no genuine

issues of material fact exist for trial. Harris, 183 F.3d at 1051.




MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 3
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 4 of 27



                                      III.    ARGUMENT

       Plaintiffs’ Complaint advances one cause of action under the Fair Housing Act, 42 U.S.C.

§ 3601 et. seq. See Dkt. 1 ⁋⁋ 61-62. Plaintiffs allege River Run discriminated “against families

with minor children based on their familial status . . . by imposing and posting rules that

unreasonably restrict the activities of minor children, with the purpose of effect of excluding or

otherwise discriminating against families with children from the River Run Subdivision in Boise.”

Id. at p.1. River Run denies that it engaged in any discriminatory conduct or violated the FHA.

Dkt. 11. As discussed below, there are two recognized means of proving a discrimination claim

under the Fair Housing Act per Ninth Circuit authority - disparate treatment and disparate impact.

See Gamble v. City of Escondido, 104 F.3d 300, 304-05 (9th Cir. 1997).

       Although phrased as a single cause of action, for purposes of this motion the defense will

presume Plaintiffs have asserted claims for disparate treatment by River Run as against the Hills

and claims for disparate impact against River Run that its architectural fencing rules indirectly

discriminate against families with children. Plaintiffs allege violations of four provisions — 42

U.S.C. §§ 3604(a), (b), (c), and 3617 — of the Fair Housing Act. Dkt. 1 ⁋ 62. Sections 3604(a),

(b), and (c) prohibit discrimination in the sale or rental of a dwelling while Section 3617 prohibits

retaliation, coercion, and intimidation in the exercise of a right protected under the Act. See 42

U.S.C. §§ 3604(a)-(c) and 3617. Because all of Plaintiffs’ claims are without evidentiary support,

the Defense is entitled to summary judgment.

   1. Plaintiffs Cannot Prove a Violation of 42 U.S.C. § 3604 as River Run is an HOA and
      Not Engaged in the Sale or Rental of Housing.

       River Run is a nonprofit homeowners association. It does not sell or rent property. River

Run has not been alleged to have discriminated in the sale or rental of property. See Dkt. 1 ⁋⁋ 8-

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 4
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 5 of 27



52. Rather, its Architectural Committee is alleged to have discriminated against the Hills by failing

to approve their application for a fence. Drake Aff. Ex. G; Simmons Aff. Ex. B ⁋⁋ 3-7. Section

3604(a) of the Fair Housing Act provides it is unlawful to “refuse to sell or rent” or to “otherwise

make unavailable or deny, a dwelling to any person because of . . . familial status.” 42 U.S.C.

§3604(a) (emphasis added). Similarly, Section 3604(b) “prohibits discrimination against such

persons in the terms, conditions, privileges of housing sale or rental, or in the provision of services

or facilities.” United States v. Branella, 972 F. Supp. 294, 297 (D.N.J. 1997) (emphasis added);

42 U.S.C. §3604(b). Finally, Section 3604(c) “renders unlawful the making of any statement with

respect to the sale or rental of a dwelling that indicates a discriminatory preference or limitation.”

Id. (emphasis added); 42 U.S.C. §3604(c).

       In order to state a claim under 3604, “the plaintiffs must allege unequal treatment on the

basis of [familial status] that affects the availability of housing.” Jackson v. Okaloosa County, 21

F.3d 1531, 1542 (11th Cir. 1994). “Courts have applied this subsection to actions having a direct

impact on the ability of potential homebuyers or renters to locate in a particular area, and to

indirectly related actions arising from efforts to secure housing.” Southend Neighborhood Imp.

Ass’n v. St. Clair Cty., 743 F.2d 1207, 1210 (7th Cir. 1984) (citing Dillon v. AFBIC Development

Corp., 597 F.2d 556 (5th Cir.1979); Williams v. Matthews Co., 499 F.2d 819 (8th Cir. 1974).

       Plaintiffs do not allege that they were hindered in their effort to acquire a dwelling.

Instead, they allege they were discriminated against because River Run did not allow them a

requested modification — to add a large backyard fence that was not compliant with the

architectural rules of the subdivision. Sections 3604(a) and (b) of the Fair Housing Act were

designed to prohibit discriminatory conduct that directly impacts an aggrieved plaintiff’s ability to


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 5
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 6 of 27



locate housing in an area or obtain housing. It is undisputed that the alleged act of discrimination

did not prevent the Hills from purchasing the Property.

       These statutes were not designed to prohibit conduct that allegedly merely interferes with

an individuals desired use or enjoyment of a dwelling. See Lawrence v. Courtyards at Deerwood

Association, Inc., 318 F.Supp.2d 1133, 1142 (S.D. Fl. 2004); See also Michigan Protection and

Advocacy Service, Inc. v. Babin, 18 F.3d 337, 343–46 (6th Cir.1994) (concluding neighbors not

liable for bidding against protected group even if bid motivated by discriminatory animus); Clifton

Terrace Assocs., Ltd. v. United Technologies Corp., 929 F.2d 714, 719 (D.C.Cir.1991) (holding

FHA addresses problems of housing availability not problems of housing habitability); Southend

Neighborhood Improvement Assoc. v. St. Clair County, 743 F.2d 1207, 1210 (7th Cir.1984)

(concluding FHA does not protect “intangible interests in ... already-owned property”); Hall v.

Lowder Realty Co., 160 F.Supp.2d 1299, 1319–20 (M.D.Ala.2001) (granting summary judgment

against FHA claim because plaintiff did not show alleged discriminatory conduct affected

availability of housing); Miller v. City of Dallas, case no. 3:98–cv–2955–D, 2002 WL 230834, at

*12–13 (N.D.Tex. Feb. 14, 2002) (granting summary judgment on Section 3604(a) claim for

similar reasons).

       “[T]he FHA was passed to ensure fairness and equality in housing, not to become some

all-purpose civility code regulating conduct between neighbors.” Lawrence, 318 F.Supp.2d 1133,

at 1143 (internal citations omitted); see also 42 U.S.C. §3601. As such, nothing in the language of

§3604 “implies protection against alleged discrimination in the use or enjoyment of a dwelling

years after a dwelling is purchased.” Lawrence, 318 F.Supp.2d at 1142 (internal citations omitted).

“By [its] plain terms subsection[] 3604(a) . . . reach[es] only discrimination that adversely affects


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 6
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 7 of 27



the availability of housing.” See Clifton Terrace Assoc., Ltd., 929 F.2d at 719 (holding no §3604(a)

and (b) violation where elevator company refused to repair elevator in housing project).

       “Other courts have similarly held that section 3604 of the FHA applies only to claims

relating to the buying or selling or leasing of housing.” Id. (citing Walton v. Claybridge

Homeowners Ass’n., Inc., 2004 WL 192106, at *4 (S.D. Ind. Jan.22, 2004) (§3604 prohibits

discrimination associated with sale or rental of housing); United States v. Weisz, 914 F.Supp. 1050,

1054 (S.D.N.Y.1996) (conduct interfering with neighbor’s enjoyment of their dwelling because of

religion did not implicate §3604); Halprin v. Prairie Single Family Homes of Dearborn Park

Ass’n., 208 F.Supp.2d 896, (N.D. Ill. 2002) (§3604(b) claim dismissed in light of the allegation

that plaintiffs owned their home before problems began)). If anything, “[a] lack of [fencing] is a

matter of habitability, not availability, and does not fall within the terms of [§ 3604].” Clifton

Terrace Assoc., Ltd., 929 F.2d at 719.

       Plaintiffs appear to be seeking a dramatic expansion of the Fair Housing Act by claiming

it allows families with children to make whatever modifications they deem necessary in order to

make a dwelling subjectively suitable, or “habitable” for their children. The Fair Housing Act does

not provide this kind of protection to families with children. Instead, “the pertinent clauses in

subsection[] (b) . . . , which do[es] address habitability, [are] limited to services and facilities

provided in connection with the sale or rental of housing.” Id. at 720. Subsection (b) is “directed

at those who provide housing and then discriminate in the provision of attendant services or

facilities, or those who otherwise control the provision of housing services and facilities.” Id. As

noted by one federal court, “the term ‘services,’ as used in this section, does not include rules,

policies, or practices of a homeowner association.” Lawrence, 318 F.Supp.2d 1133, at 1142-43.


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 7
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 8 of 27



       In Lawrence, the Plaintiffs purchased a home in an HOA managed subdivision. Id. at 1136-

37. A racially motivated dispute arose between the Plaintiffs and their neighbor shortly after

Plaintiffs moved in. Id. at 1137. The HOA Board and the Property Manager sent letters to each

party asking them to stop their harassing conduct, but ultimately stated that the HOA, consistent

with its rules, would not become involved in a personal dispute between neighbors. Id. Plaintiffs

later moved out of the property and sued claiming the HOA’s refusal to change its rules and

intervene in the conflict made the property unsafe for them and thus unavailable in violation of the

Fair Housing Act. Id. at 1138. Plaintiffs alleged that “because the Association had the power to

impose rules and regulations, and because the documents afforded protection from nuisances and

disturbances, the Association should have protected their right to quiet enjoyment of their home

and common area property.” Id. at 1140.

       The court rejected Plaintiffs argument, stating that the Fair Housing Act “was passed to

ensure fairness and equality in housing” and is “limited to conduct that directly impacts the

accessibility to housing because of a protected classification.” Id. at 1143. The court then found

that while the neighbor feud was undesirable and made residing at the home less than ideal, the

HOA’s failure to intervene did not have any impact on the Plaintiffs ability to purchase their home

and it did not otherwise make the home unavailable to Plaintiffs. Id. Thus, the HOA was not

required to change its rules or regulations in order to make a protected individual more comfortable

in their home. See Id. Rather, the HOA is simply required to treat protected individuals, including

families with children, the same way they treat non-protected classes and families without children.

Id.; accord Jackson v. Okaloosa County, 21 F.3d 1531, 1542 (11th Cir. 1994).

       Similar to the rationale squarely rejected by the court in Lawrence, the IFHC and the Hills


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 8
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 9 of 27



seek to have this Court interpret the phrase “otherwise make unavailable” under §3604 so broadly

that any practice by an HOA that a plaintiff deems to interfere with a protected individual’s desired

use and enjoyment of a dwelling now becomes actionable as housing discrimination. Such a

conclusion would dramatically expand this section of the FHA to include not only a prohibition

against discriminating against families with children, but to create an affirmative duty on the part

of a HOA to make any and all accommodations requested by families with children. River Run

contends the law does not place such an obligation on a HOA.

       For example, under the FHA, a landlord is not permitted to prevent a person with children

from living in a third story apartment simply because they have children. However, under Plaintiffs

desired interpretation, such a landlord would not only be required to allow the family to reside on

the third story, but to also allow the family to make changes to the apartment to better suit their

individual family needs. Perhaps a family would want to replace the balcony railing with a solid

enclosure — “for the safety of their children” — or perhaps they would need to store the children’s

bikes and toys on the first floor somewhere so the children could use them without having to carry

them up and down the stairs. The FHA does not mandate such an accommodation requirement

despite the subjective desires of a tenant.

       Similarly, if a family lived in the first floor condominium with an open patio, the landlord

would not be required to permit a fence around their patio so their children could play outside

without risking them wandering away despite the fact this might be “safer for the children.” To

allow otherwise would allow a family with children subjective accommodations to effectively

nullify every HOA architectural rule in America as well as the similar rules by any apartment or

condominium and any zoning restrictions enacted by any county or municipality. Under Plaintiffs


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 9
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 10 of 27



interpretation, any rule that in any way restricted that person’s use or enjoyment of their home

would suddenly become discriminatory and actionable.

       It is undisputed that the allegedly discriminatory conduct occurred nearly two years after

the Hills purchased the Property. Simmons Aff. Ex. A, B. Hill Dep. 81:19-82:2. No evidence exists

that any of the actions of River Run made the Hills’ dwelling inaccessible for purchase, sale, or

rent. Likewise, there is no evidence that the Hills were evicted or otherwise denied access to River

Run facilities or the use of their Property. As such, the alleged discriminatory conduct — not

approving their desired fence application — did not “otherwise make unavailable” the Property.

As a result, their discrimination claim must fail.

       In addition to being an unreasonable expansion of the FHA, Plaintiffs interpretation is

inconsistent with other provisions of the FHA. Section 3604(f)(1) and (f)(2) are almost identical

to Sections 3604(a) and (b), but apply specifically to individuals with a disability. Unlike Section

3604(a)-(b), however, Section 3604(f) specifically affords additional protection for people with

disabilities. Subsection (f)(3)(B) defines discrimination to include: (B) a refusal to make

reasonable accommodations in rules, policies, practices, or services, when such accommodations

may be necessary to afford [a disabled] person equal opportunity to use and enjoy a dwelling ....”

42 U.S.C. §3604(f)(3)(B).

       Congress presumably included the extra language in Section 3604(f)(3) defining

discrimination in the disability context to give greater protection to disabled individuals after the

sale or rental of a dwelling than other protected groups. See Russello v. United States, 464 U.S. 16,

23 (1983) (“[W]here Congress includes particular language in one section of a statute but omits it

in another section of the same Act, it is generally presumed that Congress acts intentionally and


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 10
        Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 11 of 27



purposely in the disparate inclusion or exclusion.”). This Court should not construe a provision of

a statute to be surplusage. Id. The FHA does not require an HOA to allow a family with minor

children the accommodation of having whatever size and type of fence they desire so they can use

or enjoy their property.1 See Robinson v. City of Friendswood, 890 F. Supp. 616, 621 (S.D. Tex.

1995) (“Reasonable [administrative] limitations may continue as long as they treat all citizens

equally and do not in effect discriminate against [a protected individual].”). Instead, the FHA

simply requires that property owner or rental agency be fair and not treat families with children

differently than other individuals. Id.

         Congress’s intentional omission of use and enjoyment language from §3604(a)-(b), while

using it in §3604(f)(3)(B), means that Congress did not intend to apply the protection of use and

enjoyment under §3604(a) and (b). Stated another way, if §3604(a) and (b) included discrimination

based on use or enjoyment of a purchased dwelling, Congress would not have needed to codify

§3604(f)(3), because such protection would have already existed.

         It is undisputed that Hills and their children are not disabled. Simmons Aff. Ex. A, B. Hill

Dep. 143:15-17. As a result, the FHA does not require River Run to make a special accommodation

to the fencing rules for the Hills simply because they are a family with children. The Architectural

Committee’s obligation to balance the individual needs of a homeowner with the overall desire of

the entire subdivision to limit fences represents a circumstance that applies equally to all

homeowners in River Run regardless of familial status. Simmons Aff. Ex. C, Drake Dep. 55:8-11.

Furthermore, it is undisputed that multiple Board and Committee members of River Run attempted

to work with the Hills to find a fence option to protect the Hills’ children. Drake Aff. Ex. G;

                                
1
    Even with a disabled individual, the required accommodation is still only what is “reasonable.”

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 11
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 12 of 27



Simmons Aff. Ex. B ⁋⁋ 4-7. Unfortunately, these efforts were not only rejected by the Hills, but the

Hills elected to abandon their application to the River Run Board without any final decision ever

being made. Simmons Aff. Ex. A, B. Hill Dep. 249:2-250:11, Ex. 32.

       In sum, the fact the River Run Architectural Committee denied the Hills’ application

seeking to fence in the majority of their back yard does not support the conclusion that River Run

violated the FHA. Requiring the Hills to comply with the same fencing rules as individuals without

children does not amount to discrimination, does not deprive the Hills of their Property, and is not

a valid basis for a claim of discrimination under the Fair Housing Act.

   2. Plaintiffs Lack Standing to Pursue a Claim under §3604(c).

       Section 3604(c) makes it unlawful “[t]o make, print, or publish, or cause to be made,

printed, or published any notice, statement, or advertisement, with respect to the sale or rental of

a dwelling that indicates any preference, limitation, or discrimination.” 42 U.S.C. §3604(c). While

this subsection is inapplicable because River Run is not involved with the sale and rental of a

dwelling, even if applicable, Plaintiffs lack standing to pursue the claim. Standing requires proof

of a concrete and demonstrable injury to the individual or to the organization’s activities. Havens

Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).

       To state a claim in the Fair Housing context, a plaintiff must show that “as a result of the

defendant’s actions he has suffered ‘a distinct and palpable injury.’” Id. at 372. “[S]tanding must

be established independent of the lawsuit filed by the plaintiff.” Fair Hous. Council of San

Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1219 (9th Cir. 2012) (internal citations

omitted). “An organization ‘cannot manufacture [an] injury by incurring litigation costs or simply

choosing to spend money fixing a problem that otherwise would not affect the organization at all.”


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 12
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 13 of 27



Id. (quoting La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083,

1088 (9th Cir.2010)). “It must instead show that it would have suffered some other injury if it had

not diverted resources to counteracting the problem.” La Asociacion de Trabajadores de Lake

Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010).

       Plaintiffs only factual allegation related to its 3604(c) claim involves certain signage posted

at the pool and tennis courts. Dkt. 1 ⁋ 13-14. While River Run denies that its pool and tennis court

rules were discriminatory, it nevertheless removed these signs in February of 2015. Drake Aff. ⁋

20, Ex. N. More relevant, however, is the fact that both Brian and Anne Hill testified that neither

they nor their children used the tennis courts, they did not see the signs, and they were never

prevented from using the River Run community pool. Simmons Aff. Ex. A, B. Hill Dep. 47:21-

49:15, 49:16-51:1; Ex. D, A. Hill Dep. 46:3-47:11, 108:24-109:11.

       As such, the Hills cannot point to having suffered any alleged injury related to this signage.

Likewise, because River Run removed the signage prior to IFHC’s involvement in filing a HUD

complaint, IFHC has not incurred any expense in addressing the signage other than those related

to pursuing this litigation in general. As a result, even if applicable, neither the Hills nor IFHC

have standing to bring a claim under §3604(c).

   3. Plaintiffs Have Failed to Establish a Prima Facie Case of Discrimination.

       In the event the above analysis is not dispositive of Plaintiffs’ claims, there is also no

evidence that River Run treated the Hills differently than any other homeowner in the Subdivision.

Under the Fair Housing Act, to survive a motion for summary judgment, a plaintiff must provide

either direct evidence of intentional discrimination or establish a prima facie case of

discrimination. Gamble v. City of Escondido, 104 F.3d 300, 305 (9th Cir. 1997); compare Harris


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 13
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 14 of 27



v. Itzhaki, 183 F.3d 1043, 1048 (9th Cir. 1999). “[R]arely will a case be made out on the basis of

direct evidence. In the absence of direct evidence, the plaintiff must establish intentional

discrimination through circumstantial evidence.” Palm Partners, LLC v. City of Oakland Park,

102 F. Supp. 3d 1334, 1342–44 (S.D. Fla. 2015).

        In this case, there is no direct evidence of discrimination by River Run. Absent direct

evidence of discrimination, plaintiff must provide sufficient evidence to support each element of

the prima facie case in order to withstand summary judgment. United States v. Branella, 972 F.

Supp. 294, 299 (D.N.J. 1997). The elements of the prima facie case will depend on whether the

alleged discrimination is based on disparate treatment or disparate impact. Id.; accord Gamble,

104 F.3d at 304-05.

        A. Disparate Treatment

        A plaintiff must indirectly prove they were treated differently because of a discriminatory

purpose. Gamble, 104 F.3d at 305. To prove indirect discrimination, courts apply a burden shifting

analysis known as the McDonnell-Douglas analysis. Id. Under this analysis, “the plaintiff must

first establish a prima facie case” of discrimination. Id. “Second, if the plaintiff establishes the

prima facie case, the burden shifts to the defendant to articulate a legitimate, nondiscriminatory

reason for its action.” Id. “Third, if the defendant satisfies its burden, the plaintiff must prove by a

preponderance of evidence that the reason asserted by the defendant is a mere pretext.” Id.

            1. Prima Facie Case
        “[T]he prima facie case is a flexible standard that may be modified to relate to different

factual situations.” Reynolds v. Quarter Circle Ranch, Inc., 280 F. Supp. 2d 1235, 1241 (D. Colo.

2003) (internal citations omitted). To establish a prima facie case, based on the denial of an


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 14
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 15 of 27



application by an HOA architectural committee (“AC”), federal courts have held a plaintiff must

show that:“1) they are members of a protected class; 2) they submitted adequate plans for AC

approval; 3) their application was rejected; and 4) other similarly situated applicants were treated

more favorably.” Id.; accord Gamble, 104 F.3d 300. It is undisputed that the Hills are members of

a protected class by being a family with children. However, the remaining three requirements are

disputed.

               A. The Hills Did Not Submit a Complete Application for AC Approval

       The Fair Housing Act protects individuals from discrimination, but it does not “insulate

such individuals from legitimate inquiries designed to enable local authorities to make informed

decisions . . . such as whether, or on what terms, to grant [specific] permits.” Robinson v. City of

Friendswood, 890 F. Supp. 616, 621 (S.D. Tex. 1995) (internal citations omitted).2 “Reasonable

[administrative] limitations may continue as long as they treat all citizens equally and do not in

effect discriminate against [a protected individual].” Id.

       Therefore, to state a claim under the FHA, a plaintiff must show that they complied with

the same application requirements applicable to all individuals. Reynolds, 280 F. Supp. 2d at 1241;

accord Gamble, 104 F.3d 300. A judgment in favor of the defendant is appropriate where the

evidence clearly shows that the applications were deficient. Jiminez v. Southridge Co-op., Section

I, Inc., 626 F. Supp. 732 (E.D.N.Y. 1985) (application did not meet requirements because

application did not include proof of assets in his application); Mitchell v. Century 21 Rustic Realty,

233 F. Supp. 2d 418 (E.D.N.Y.), aff'd, 45 F. App’x 59 (2nd Cir. 2002) (no discrimination in

                               
2
  By citing Robinson v. City of Friendswood, 890 F. Supp. 616, 621 (S.D. Tex. 1995), Defendant
does not admit that the Hills ever advanced a claim seeking a reasonable accommodation based on
a disability.

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 15
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 16 of 27



rejecting application that did not meet the 80% mortgage financing requirement).

       It is undisputed that the Hills did not submit a complete fencing application. Simmons Aff.

Ex. A, B. Hill Dep. 217:9-15; Drake Aff. Ex. C. Brian Hill admitted in his deposition that he never

submitted — either in his initial application denied by the River Run AC, or with his amended

application — the required landscaping element nor did he provide proper drawings depicting the

true size of the requested fence.3 Simmons Aff. Ex. A, B. Hill Dep. 217:9-15. The fact that the Hills

failed to submit a complete application prevents Plaintiffs from being able to establish a prima

facie case of disparate treatment.

               B. River Run Never Issued a Decision on the Hill Fence Application Appeal

       While the FHA protects certain classes of individuals from discrimination, it does not

permit those individuals to circumvent the regular application process. Robinson, 890 F. Supp. at

621. “Plaintiff's failure to follow the permit procedure is not countenanced by the statute.” Id. In

order to prevail on a claim under the FHA, the Plaintiff must have followed the regular application

procedure and been rejected. Id. As courts have explained,

        . . . if Congress had intended to exempt [protected] persons from participation in
        the usual procedural requirements of the [application] process, it could have done
        so expressly. Perhaps Congress elected not to follow that course because a
                                
3
  The AC rules set forth a 40% size limit on fencing which represents the maximum size, however,
a fence application is also subject to size considerations by related rule provisions that require that
the proposal “not be detrimental to the appearance of the surrounding area of the Property as a
whole” and “be in harmony with the surrounding structures and landscaping.” Drake Aff. Ex. B
§ 11.3 (emphasis added).The CC&Rs require that [detached improvements] be located within a
reasonably compact area adjacent to the principal structure . . .” Id. Ex. B § 3.1.B (emphasis
added). The CC&Rs also provide that the Architectural Committee, when approving the
installation of a fence, consider the “artistic conformity to the terrain, to the River Run Plan, and
to other residences in the area, and [the] architectural symmetry” Id. Ex. B § 3.1.B (emphasis
added). These were the issues River Run sought to work out with the Hills who elected to abandon
their appeal to the River Run Board and to sell their home even before the date for the appeal
meeting.

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 16
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 17 of 27



       fundamental tenet of the FHAA, . . . is to integrate [protected] individuals into
       society, not to further remove them from the normal and usual incidents of
       citizenship, such as participation in the public components of [permit] decisions, to
       the extent that such participation is required of all citizens whether or not they are
       [a protected class].

Id. (internal citations omitted). A plaintiff may not maintain a claim of discrimination against an

organization for a failure to approve a proposal if they did not go through the process required by

every individual in order to obtain approval. See id.

       In this case, the fencing application process was the same for all residents regardless of

whether they were in a protected class. The architectural committee would evaluate the application

and vote on it, if the application was denied by the architectural committee, then the homeowner

could appeal to the board who would make the final decision. Simmons Aff., Ex. H-2, Holm Dep.

216:12-25; Ex. B ⁋⁋ 3-4. After the River Run architectural committee denied the Hill’s incomplete

application and individual members encouraged the Hills to consider various alternatives and

appeal the decision to the board, the Hills unilaterally elected not to participate in the appeal

process. Drake Aff ⁋ 21, Ex. L, and Ex. O; Simmons Aff. Ex. A, B. Hill Dep. 267:3-268:12.

       Per his own testimony, Brian Hill admits the River Run Board never voted on or denied

his fencing application because he elected not to attend the River Run Board meeting on January

19, 2015. Simmons Aff. Ex. A, B. Hill Dep. 267:3-268:12. Instead, unknown to River Run until

this litigation, the Hills immediately began inquiring about selling the Property the evening of the

Architectural Committee’s vote on November 6, 2014. Simmons Aff. Ex. A, B. Hill Dep. 249:2-

250:11, Ex. 32. Because Plaintiffs cannot prove they completed the application process required

for all residents, they cannot establish a prima facie case of discrimination.

       //


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 17
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 18 of 27



               C. No Similarly Situated Applications were Treated More Favorably

       The final prong required to establish a prima facie case is that a plaintiff must show other

similar applications were treated more favorably. Reynolds v. Quarter Circle Ranch, Inc., 280 F.

Supp. 1235, 1239 (D. Col. 2003). While the comparison requirements are not rigid and do not

require “identical” situations, they do require some similarity with respect to the timing of other

approvals and the rules under which the “similar” applications where approved. See Pina v. Town

of Plympton, 529 F. Supp. 2d 151, 157 (D. Mass. 2007). In Pina, the applicant requested

permission to place a mobile home on her property and was denied. Id. The applicant sued under

the FHA claiming she had been discriminated against. Id.

       At summary judgment, the court found the applicant could not establish the fourth element

because, although the plaintiff put forth evidence that two farmers possessed mobile homes on

their property, the defendant was able to show that the mobile homes in question were “pre-existing

structures” placed prior to the restrictions and thus did not fall under the ambit of the CC&R’s. Id.

The court held the plaintiff could not establish the fourth element without presenting evidence

showing “that the [HOA] granted permits for the placement of mobile homes to other applicants.”

Pina v. Town of Plympton, 529 F. Supp. 2d 151, 157 (D. Mass. 2007).

       Likewise, in Loren v. Sasser, the court, in evaluating the denial of a fencing application,

found that even though the subdivision had permitted certain types of fences, there was no

discrimination where Plaintiffs “failed to introduce any evidence that other houses in the deed-

restricted subdivision have been permitted to construct fences on the front of their lots” as was

requested by those Plaintiffs. 309 F.3d 1296, 1302–03 (11th Cir. 2002) (emphasis added).

       This case is similar to Pina and Loren. The only enclosing fences that have been approved


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 18
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 19 of 27



are distinguishable from the fence requested by the Hill’s and/or are existing fences that were

grandfathered into the subdivision prior to the existence of the fencing restrictions. Simmons Aff.

Ex. C, Drake Dep. 55:8-11. There is no evidence that River Run approved a similar fence for

individuals without children. Indeed, no other single-family homes along the entire area adjacent

to the Hill Property have backyard enclosing fences at all. Drake Aff. ⁋ 7; Simmons Aff. Ex. A, B.

Hill Dep. 197:18-24; Simmons Aff. Ex. D, A. Hill Dep. 45:1-4. Brian Hill admitted that he is

unaware of any similar fences that were ever approved by River Run other than one that was

grandfathered in. Simmons Aff. Ex. A, B. Hill Dep. 197:18-24.

       The River Run architectural committee rules limiting fences apply equally to all homes

similar to the Hill Property regardless of familial status. As a result, the failure to approve the

requested fence cannot serve as the basis of a violation of the Fair Housing Act. There is no

evidence that other individuals were treated more favorably and allowed a similar fence. Thus,

Plaintiffs are unable to establish a prima facie case of discrimination.

           2. Legitimate Non-Discriminatory Reason
       Following the McDonnell Douglas framework, even if Plaintiffs could establish a prima

facie case, the burden of production would then shift to the Defendants to establish a legitimate

non-discriminatory reason for its decision. Gamble v. City of Escondido, 104 F.3d 300, 304-05

(9th Cir. 1997); see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). In addressing

this issue, Courts have applied a low threshold for establishing a legitimate non-discriminatory

reason. Gamble, 104 F.3d at 304-05. For example, in Gamble, the Ninth Circuit held that concerns

over preserving the character of the neighborhood is a legitimate non-discriminatory reason for

denying a building permit. Id. (denying building permit for large adult living facility in single


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 19
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 20 of 27



family neighborhood legitimate even though other large structures were permitted). Similarly,

other courts have found that specific concerns over the quality of life in the community are

legitimate non-discriminatory reasons. Mountain Side Mobile Estates P'ship v. Sec’y of Hous. &

Urban Dev., 56 F.3d 1243 (10th Cir. 1995) (upholding limits on occupancy in trailer park due to

septic system limitations and concerns over quality of park life).

       Applying these recognized concerns of neighborhood character and quality of life, River

Run has multiple legitimate non-discriminatory reasons for seeking to limit the type of fence the

Hills’ sought to place on their property. These include that the fence application was incomplete,

the appeal process was abandoned by the Hills such that a final decision was never made by the

HOA, the proposed fence was too large — according to the Architectural Committee Chairperson

Tom Roush, who visited the property before voting on the proposal, the proposed fence area staked

out by Brian Hill appeared to take up 80 to 90 percent of the Hills’ back yard, Simmons Aff. Ex. B

⁋ 4 — and the size and location of the fence substantially disturbed the “park-like” setting of the

subdivision as there are absolutely no enclosing fences in that area and there have never been

during the 40 year history of the subdivision, Drake Aff. Ex. C § 3.12.

       There is no evidence that the basis for Architectural Committee’s decision to deny the Hill

Application was in anyway related to familial status. To the contrary, the record shows River Run

went out of its way to attempt to accommodate the Hills, with several members offering alternative

fencing proposals that would address the Hills’ safety concerns while still preserving the character

of the neighborhood. Drake Aff. Ex. G; Simmons Aff. Ex. B ⁋⁋ 4-7. These options included the use

of a temporary fence that could be installed and then removed when the Hill children were older

or the use of a smaller enclosing fence that would encompass a smaller grass area of the Hill


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 20
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 21 of 27



Property. Drake Aff. Ex. G. Unfortunately, the Hills were only interested in the fence they

envisioned for their backyard and when they arbitrarily concluded they would not get what they

wanted, the Hills moved away and filed this action. Simmons Aff. Ex. B ⁋⁋ 4-7.

       The record in this case demonstrates River Run had a substantial and legitimate interest in

preserving the character of the neighborhood that negates any potential finding of discrimination.

   4. There is No Evidence that River Run’s Rules or Restrictions Disparately Impact
      Families with Children.

       There is no evidence that River Run’s rules and policies against fences have a

discriminatory impact on families with children. See 42 U.S.C. § 3601 et. seq.; Dkt. 1 ⁋ 11. “In

contrast to a disparate-treatment case, where a ‘plaintiff must establish that the defendant had a

discriminatory intent or motive,’ a plaintiff bringing a disparate-impact claim challenges practices

that have a ‘disproportionately adverse effect on [the protected group]’ and are otherwise

unjustified by a legitimate rationale.” Texas Dep't of Hous. & Cmty. Affairs v. Inclusive

Communities Project, Inc., 135 S. Ct. 2507, 2513 (2015); see also Implementation of the Fair

Housing Act's Discriminatory Effects Standard, 78 Fed. Reg. 11460 (2013). The Supreme Court

summarized the regulations’ “burden-shifting framework” for adjudicating disparate impact

claims as follows:

       Under the regulation, a plaintiff first must make a prima facie showing of disparate
       impact. That is, the plaintiff ‘has the burden of proving that a challenged practice
       caused or predictably will cause a discriminatory effect.’ 24 CFR § 100.500(c)(1)
       (2014). If a statistical discrepancy is caused by factors other than the defendant’s
       policy, a plaintiff cannot establish a prima facie case, and there is no liability. After
       a plaintiff does establish a prima facie showing of disparate impact, the burden
       shifts to the defendant to ‘prov[e] that the challenged practice is necessary to
       achieve one or more substantial, legitimate, nondiscriminatory interests.’ §
       100.500(c)(2). [. . .] Once a defendant has satisfied its burden at step two, a plaintiff
       may ‘prevail upon proving that the substantial, legitimate, nondiscriminatory
       interests supporting the challenged practice could be served by another practice that

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 21
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 22 of 27



       has a less discriminatory effect.’ § 100.500(c)(3).”

Texas Dep't of Hous. & Cmty. Affairs, 135 S. Ct. at 2514-15.

       A plaintiff who fails to establish facts or produce statistical evidence “demonstrating a

causal connection cannot make out a prima facie case of disparate impact.” Id. at 2523. While a

prima facie case can be made by pointing to valid statistical data evidencing the resulting

discriminatory effect, “a disparate-impact claim that relies on a statistical disparity must fail if the

plaintiff cannot point to a defendant’s policy or policies causing that disparity.” Id. at 2516; Id.;

accord 2922 Sherman Ave. Tenants’ Ass’n v. D.C., 444 F.3d 673, 684 (D.C. Cir. 2006). “A robust

causality requirement ensures that [. . .] imbalance ... does not, without more, establish a prima

facie case of disparate impact’ and thus protects defendants from being held liable for [. . .]

disparities they did not create.” Texas Dep't of Hous. & Cmty. Affairs, 135 S. Ct. at 2516 (internal

citations omitted).

       In Texas Dept. of Housing v. ICP, the Supreme Court rejected the Plaintiffs prima facie

case of racial discriminatory effect, dismissing the case in favor of defendants, after finding that

although Plaintiff could produce statistical evidence showing that a higher percentage of low-

income housing was built in minority neighborhoods, Plaintiff could not show the statistical

disparity was caused by defendant’s policies and thus failed to make a prima facie showing. Id. at

2523. The Court explained that,

       Entrepreneurs must be given latitude to consider market factors. [Decision-
       makers], moreover, must often make decisions based on a mix of factors, both
       objective (such as cost and traffic patterns) and, at least to some extent, subjective
       (such as preserving historic architecture). These factors contribute to a
       community’s quality of life and are legitimate concerns for housing authorities. The
       FHA does not decree a particular vision of urban development[.]

Id.

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 22
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 23 of 27



       In this case, Plaintiffs have alleged the following unverified statistics in their Complaint:

“According to United States Census data, over 20% of River Run’s population is over the age of

65. Only 17% of River Run’s population is under the age of 19. River Run is one of the few

neighborhoods in Boise that has a higher percentage of people over the age of 65 than people under

the age of 19.” Dkt 1 ⁋ 11. Despite being requested in discovery, however, Plaintiffs have not

produced any evidence that this data: 1) amounts to a statistically significant disparity at all; 2)

that any minor disparity is not due to the simple fact that the residents who bought their homes 30

to 40 years ago have naturally aged with the subdivision; 3) that there is any connection between

any alleged disparity and the River Run fencing rules; or 4) is supported by any expert testimony.

As such, the defense is entitled to summary judgment on any disparate impact claim.

   5. There is No Evidence River Run Retaliated Against the Hills in Violation of 42 U.S.C.
      § 3617 of the Fair Housing Act.

       Lastly, Plaintiffs broadly allege in their single cause of action that River Run retaliated

against the Hills in violation of 42 U.S.C. § 3617 of the FHA. Dkt. 1 ⁋ 62. On this topic, the Fair

Housing Act provides:

       [i]t shall be unlawful to coerce, intimidate, threaten, or interfere with any person in
       the exercise or enjoyment of, or on account of his having exercised or enjoyed, or
       on account of his having aided or encouraged any other person in the exercise or
       enjoyment of, any right granted or protected by section 3603, 3604, 3605, or 3606
       of this title.

42 U.S.C. §3617. Case authority makes it clear, however, that this statute “extends only to

discriminatory conduct that is so severe or pervasive that it will have the effect of causing a

protected person to abandon the exercise of his or her housing rights.” Lawrence v. Courtyards at

Deerwood Ass’n, Inc., 318 F. Supp. 2d 1133, 1144 (S.D. Fla. 2004); accord Reynaga v. Roseburg

Forest Prod., 847 F.3d 678, 687 (9th Cir. 2017) (analyzing similar Title VII statute).

MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 23
          Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 24 of 27



          To make out a prima facie case of retaliation under the FHA, the Plaintiff must establish

“that (1) the plaintiff was engaged in protected activity; (2) he suffered an adverse action in the

form of coercion, intimidation, threats, or interference; and (3) there was a causal link between the

two.” Dubois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1180 (9th Cir.

2006). Any evidence of conduct that predates the FHA complaint is irrelevant to a retaliation claim.

See id.

          Additionally, a plaintiff cannot prevail on a retaliation claim based on an individual’s

isolated remarks alone. Walton v. Claybridge Homeowners Associaton, Inc., 191 F. App’x 446,

451 (7th Cir. 2006). “[S]imple teasing, offhand comments, and isolated incidents (unless extremely

serious) are not sufficient to create an actionable claim” of coercion, intimidation, threatening, or

interference. Reynaga, 847 F.3d at 687 (internal citations omitted) (analyzing similar Title VII

statute); see also Walton, 191 F. App’x at 451. Stray remarks must have “some nexus” to the

associations challenged action that exceeds simply being uttered by an individual with board

membership. Walton, 191 F. App’x at 452.

          With this background, any claim for retaliation must fail as a matter of law for multiple

reasons. First, all of alleged retaliatory conduct occurred prior to Plaintiff filing the HUD

complaint on July 16, 2015, and as such is completely irrelevant to Plaintiffs’ retaliation claim.

Second, Plaintiffs’ allege in their complaint that individual members made statements about the

Hills’ fence request, however, none of these isolated and insignificant statements support a claim

for retaliation. Dkt. 11 ⁋⁋ 33, 35-36, 38. The alleged statements were made at the time the initial

Architectural Committee application was denied in October 2014 and were not in response to the

Hills HUD Complaint. Dkt. 34-38. Likewise, any statements allegedly made were isolated, did not


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 24
        Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 25 of 27



arise to the level “sufficient to create an actionable claim” (i.e. the Hills assert they were

intimidated when River Run residents stated River Run is not like Meridian where backyard

boundary line fences are commonplace), and were not made on behalf of River Run, but rather

represented the personal comments of individual members.

        Furthermore, there is no evidence that River Run took any “adverse action” against the

Hills. To the contrary, River Run Board and AC members repeatedly recommended the Hills

appeal their fence application to the River Run Board for further discussion to find a solution,

however, the Hills elected to abandon their application. Drake Aff ⁋ 21, Ex. L, and Ex. O; Simmons

Aff. Ex. A, B. Hill Dep. 267:3-268:12. Moreover, while Plaintiffs claim River Run changed the

fencing rules to eliminate the Hills’ ability to seek the enclosing fence option, the record before

the court shows that never occurred. Dkt. 1 ⁋ 32. The Hills were informed multiple times in writing

that their fence application would be evaluated under either the rules in place in October 2014

when the application was submitted or they could have their application considered under the

November 2014 amended rules. Drake Aff. Ex. G and Ex. K. The Hills opted for the rules in place

in October 2014, thereby eliminating any claim they were subjected to having their fence

application evaluated under different rules. Drake Aff. Ex. G and Ex. M.

        Not only do the facts fail to establish the Defendants directed any threatening conduct

toward the Hills, the facts do not present any evidence from which a reasonable jury could find or

infer that the Defendant’s alleged conduct toward the Hills was pervasive, severe, threatening or

violent, or was in response to the Hills HUD Complaint. As such, any claim for retaliation must

fail.

        //


MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 25
      Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 26 of 27



                                IV.        ATTORNEY FEES

       Pursuant to 42 U.S.C. § 3612(p), a court may award the prevailing party, in a claim made

under the FHA, reasonable attorney’s fee and costs. For all the reasons articulated above, the

court should grant River Run’s Motion and find it to be the prevailing party, and award River

Run the reasonable attorney’s fees and costs incurred in defending this action.

                                      V.    CONCLUSION

       For the foregoing reasons, River Run respectfully requests that the Court grant it summary

judgment in this matter.

       DATED this 18th day of July, 2019.

                                            QUANE JONES McCOLL, PLLC


                                             /s/ Chynna C. Simmons
                                            Terrence S. Jones, Esq.
                                            Chynna C. Simmons, of the Firm
                                            Attorneys for Defendant River Run HOA, Inc.




MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 26
       Case 1:18-cv-00281-CWD Document 39-1 Filed 07/18/19 Page 27 of 27



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 18th day of July, 2019, I served a true and correct copy of
the foregoing MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
ASSOCIATION, INC.’S MOTION FOR SMMARY JUDGMENT by delivering the same to each of
the following:

        Brian A. Ertz
        Eileen R. Johnson                                     ☒     CM/ECF
        Ertz Johnson, LLP
                                                              ☐     Email
        2399 S. Orchard St., Ste. 204
        PO Box 665
        Boise, Idaho 83701
        Telephone: (208) 918-1663
        Facsimile: (208) 416-6665
        brian@ertzjohnson.com
        eileen@ertzjohnson.com
        Attorneys for Plaintiffs

        Christopher Brancart, pro hac vice
        Brancart & Brancart                                   ☒     CM/ECF
        PO Box 686
                                                              ☐     Email
        Pescadero, CA 94060
        Telephone: (650) 879-0141
        Facsimile: (650) 879-1103
        cbrancart@brancart.com
        Attorneys for Plaintiff

        Monica Fabbi
        Intermountain Fair Housing Council                    ☒     CM/ECF
        4696 W. Overland Rd., Ste. 140
                                                              ☐     Email
        Boise, Idaho 83705
        Telephone: (208) 383-0695
        Facsimile: (208) 383-0715
        mfabbi@@ifhcidaho.org
        Attorneys for Plaintiff IFHC




                                                           /s/ Chynna C. Simmons




 MEMORANDUM IN SUPPORT OF DEFENDANT RIVER RUN HOMEOWNERS
 ASSOCIATION, INC.’S MOTION FOR SUMMARY JUDGMENT - 27
